         Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


     PIPELINE PRODUCTIONS, INC.,      )
     BACKWOOD ENTERPRISES, LLC,       )
     OK PRODUCTIONS, INC., and        )
     BRETT MOSIMAN,                   )
                                      )
                        Plaintiffs,   )               CIVIL ACTION
                                      )               CASE NO. 5:15-cv-04890-KHV ADM
     v.                               )
                                      )
     THE MADISON COMPANIES, LLC,      )
     AND HORSEPOWER ENTERTAINMENT )
     LLC, KAABOO, LLC, KAABOOWORKS    )
     SERVICES, LLC, KAABOOWORKS, LLC, )
     KAABOO DEL MAR, LLC and          )
     WARDAWGZ, LLC

                             Defendants.

DEFENDANTS’ MOTION IN LIMINE NO. 9 TO EXCLUDE EXPERT TESTIMONY OF
  PLAINTIFFS’ NON-RETAINED EXPERT TODD CODER AND TO LIMIT SUCH
 WITNESS TESTIMONY TO THE CONFINES OF FEDERAL RULE OF EVIDENCE
                               701

        NOW COME defendants The Madison Companies, LLC, Horsepower Entertainment,

LLC, KAABOO, LLC, KAABOOWorks Services, LLC, KAABOOWorks, LLC, KAABOO

DEL MAR, LLC, and respectfully move this Court to enter an order in limine excluding from

trial expert testimony from plaintiffs’ non-retained expert Todd Coder and to limit such witness

testimony to the confines of Federal Rule of Evidence 701.

I.      INTRODUCTION

        Todd Coder is a classic expert disguised in the sheep’s clothing of a lay witness and/or a

non-retained expert witness. Defendants bring this motion to preclude plaintiffs’ plan to call at

trial Todd Coder – a non-retained witness who prepared no written report – to testify and to offer

opinions of a specialized nature and about events for which he has no personal knowledge.

Plaintiffs must abide by their decision to avoid the expert reporting requirements of Rule 26 and

                                                 1
        Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 2 of 14




be limited to the confines of FRE 701. Most of the “opinions” or testimony Coder intends to

offer, however, are admissible under FRE 701.

II.     FACTS

        Plaintiffs designated Todd Coder as both a fact witness and a non-retained expert. (See

Declaration of Benjamin Scheibe [“Scheibe Decl.”], Ex. 589 and 590.) In their supplemental

disclosures, plaintiffs stated that Mr. Coder “has knowledge regarding valuation of music

festivals and damage to reputation due to cancellation of concerts” despite the fact that such a

topic is not the testimony of a factual witness. (Id. at Ex. 590.) In their disclosure of expert

witnesses, plaintiffs identified Mr. Code’s anticipated opinions as: (1) “deposits that promoters

[of music festivals] are required to pay to book bands;” (2) “how deposit amounts are

dramatically increased for promoters after cancelled events;” (3) “Mr. Mosiman’s ability to book

bands for festivals after the cancellation of Thunder;” (4) “the effect that cancellation of Thunder

had on Plaintiffs’ music festival business;” and (5) “industry standards for reimbursing fans who

purchased tickets for events that are cancelled when testifying about unpaid artist, ticketholders

and vendors in this case.” (Id. at Ex. 589.)

        Following the Daubert hearing on January 15, 2020, and pursuant to this Court’s order to

identify the scope of Coder’s testimony, plaintiffs proffered that Coder would testify to the

following at trial:

                1.     He will testify about facts he knows regarding the process
                of booking artists and how deposits are paid, including typical
                percentages of deposits;

                2.      He will testify about affects that canceling a festival can
                have on a promoters reputation, on the deposit terms a promoter is
                able to secure for artists going forward, and on cash flow (Section
                IV.A, C of Defendants Motion);

                3.     He will testify about the effects of Thunder’s cancelation
                on Plaintiffs;


                                                  2
        Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 3 of 14




               4.     He will testify that he experienced increased deposit
               requirements following the cancelation of festivals;

               5.     He will testify that promoters experience higher deposit
               terms after a festival or event is canceled;

               6.      He will testify that ticketholders are repaid if a festival or
               event is canceled and he’ll discuss his knowledge of the
               chargeback process. (Section IV.B);

               7.     He will testify that ticket counts are confidential
               information using his basic knowledge of the industry;

               8.      He will testify that one consequence of festival cancelled
               festivals to promoters is that they get blackballed by certain
               agencies.

(“Scheibe Decl.”, Ex. 591 [email from OPC].)

III.   THIS COURT HAS THE AUTHORITY TO CONSIDER AND ENTER ORDERS
       UPON MOTIONS IN LIMINE TO EXCLUDE EVIDENCE AND OTHER
       STATEMENTS THAT ARE NOT RELEVANT AND/OR TO AVOID
       CONFUSION AND UNDUE PREJUDICE

       As this Court previously stated, “[t]he purpose of a motion in limine is to aid the trial

process by enabling the Court ‘to rule in advance of trial on the relevance of certain forecasted

evidence, as to issues that are definitely set for trial, without lengthy argument at, or interruption

of, the trial.’” Mendelsohn v. Sprint/United Management Co., 587 F. Supp. 1201, 1208 (D. Kan.

2008) (internal citations omitted). “Pretrial rulings often may save time at trial, as well as save

the parties time, effort and cost in preparing their cases.” Id.

       Although the Federal Rules of Evidence do not explicitly authorize a motion in limine,

the Supreme Court has held that trial judges are authorized to rule on motions in limine pursuant

to their authority to manage trials. See Luce v. United States, 469 U.S. 38, 41 n. 4 (1984) (citing

Fed.R.Evid. 103(c) (providing that trial should be conducted so as to “prevent inadmissible

evidence from being suggested to the jury by any means”)); see also Ohler v. United States, 529

U.S. 753, 758 (2000); United States v. Cline, 188 F. Supp. 2d 1287, 1291 (D. Kan. 2002) (stating


                                                  3
         Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 4 of 14




that a motion in limine “gives a court the chance to rule in advance of trial on the relevance of

certain forecasted evidence, as to issues that are definitely set for trial, without lengthy argument

at, or interruption of, the trial”).

        The trial court has broad discretion to rule on exclusion of evidence issues. Stahl v. Sun

Microsystems, Inc., 19 F.3d 533 (10th Cir. 1994).

IV.     CODER’S TESTIMONY CONSTITUTES IMPERMISSIBLE LAY OPINION
        TESTIMONY INADMISSIBLE UNDER FRE 701

        Plaintiffs claim that Coder’s opinions are admissible as lay opinion testimony. (Scheibe

Decl., Ex. 591 [email].) Plaintiffs are wrong.

        Federal Rule of Evidence 701 permits a lay witness to offer opinion testimony only when

it is: (a) rationally based on the perception of the witness, (b) helpful to a clear understanding of

the witness’ testimony or the determination of a fact in issue, and (c) not based on scientific,

technical, or other specialized knowledge within the scope of Rule 702. “The perception

requirement stems from F.R.E. 602 which requires a lay witness to have first-hand knowledge of

the events he is testifying about so as to present only the most accurate information to the finder

of fact.” United States v. Hoffner, 777 F.2d 1423, 1425 (10th Cir. 1985). “The primary purpose

of Rule 701 is to allow nonexpert witnesses to give opinion testimony when, as a matter of

practical necessity, events which they have personally observed cannot otherwise be fully

presented to the court or the jury.” Randolph v. Collectramatic, Inc., 590 F.2d 844, 846 (10th

Cir. 1979)

        The majority of Coder’s opinions are inadmissible because (1) Coder cannot give lay

opinion testimony based on facts he has not personally perceived and (2) his testimony is based

on specialized knowledge.




                                                  4
        Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 5 of 14




       A.      FRE 701 LIMITS LAY OPINION TESTIMONY TO TESTIMONY BASED ON THE
               WITNESS’S PERSONAL INVOLVEMENT IN THE FACTS OF THE CASE

       A lay witness may not give an opinion based on facts he has not personally perceived.

As explained in United States v. Garcia, 413 F.3d 201, 211-12 (2d Cir. 2005): “Rule 701

requires lay opinion testimony to be based on the witness’s personal perceptions. See

Fed.R.Evid. 701(a). … In short, Rule 701 represents no departure from Fed.R.Evid. 602: ‘A

witness may not testify to a matter until evidence is introduced sufficient to support a finding that

the witness had personal knowledge of the matter.’ Rather, Rule 701 simply recognizes lay

opinion as an acceptable “shorthand” for the “rendition of facts that the witness personally

perceived.” (Citations omitted.) For example, the court in United States v. Johnson, 617 F.3d

286 (4th Cir. 2010), excluded a law enforcement agent’s attempt to interpret wiretapped

telephone calls between defendant and an alleged co-conspirator. The testimony did not satisfy

the personal knowledge requirement for admissibility as lay opinion testimony because the agent

had not participated in the surveillance that produced the wiretapped calls, did not personally

observe the events and activities discussed in recordings, and his opinions were based on post-

hoc assessments of the calls rather than his own perceptions. Id. at 293.

       Similarly, in a case with strong parallels to this one, the District Court in Cook v.

Rockwell Int’l Corp., 580 F. Supp. 2d 1071, 1178 (D. Colo. 2006), considered the admissibility

under Rule 701 of proffered lay opinion testimony by local real estate agents that the operation

by defendants of a nuclear weapons plant had depressed the market value of the neighboring

properties. Although the agents had handled individual sales in the area, this was not enough to

permit them to testify as to the impact on the market in general. The District Court agreed with

defendants that “opinion testimony extrapolating the personal experience of these real estate

agents to the market for Class Area properties as a whole does not meet Rule 701’s requirements

because the agents would then be giving opinions about transactions in which they did not
                                                 5
         Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 6 of 14




participate, ….” Id. at 1178. As a result, “their opinions would not be ‘rationally based on the

perception of the witness,’” and their “extrapolation from personal experience to generalized

conclusions would require these witnesses to use their specialized knowledge as real estate

agents.” See also Bingham v. Adobe Equip. Holdings, Ltd., No. 08-CV-056-D, 2008 WL

11379933, *3 (D. Wyo. Oct. 8, 2008) (“Once a treating physician begins to extrapolate his

opinions beyond those made in the immediate course of care to issues such as, for example,

causation of injury, reasonableness of care, degree and permanency of disability, and the need

for future medical care, the opposing party would be unduly prejudiced if it did not receive an

advance designation complete with expert report detailing the opinions and how they were

arrived at.”).

        The same is true of Coder’s opinions here. The only testimony he offers that relates to

Thunder is his testimony about the “effects of Thunder’s cancelation on plaintiffs.” (Scheibe

Decl., Ex. 591 [email].) Coder, however, by his own admission did not witness or perceive the

(supposed) effect the cancelation of Thunder had on plaintiffs because he did not work with

plaintiffs after the cancelation. (Ex. 592 [Coder Depo] at 46:12-47:6.) He cannot rely on

hearsay statements given to him after-the-fact to develop testimony in anticipation of litigation.

Nor, as in Cook, may he extrapolate from any experience he has had with other festivals that

have been canceled because this is precisely what Rule 701 prohibits. Coder similarly admitted

that, because he had done no work with plaintiffs after the cancelation of Thunder, he had (a) no

knowledge that plaintiffs were “blackballed” after canceling Thunder (Ex. 592 [Coder Depo], at

53:22-54:7), (b) no knowledge that plaintiffs’ deposit requirements changed after the cancelation

(id. at 102:2-103:9), and (c) no knowledge of plaintiffs’ ability or inability to book artists after

the cancelation (id. at 104:18-105:10). As in Cook, any opinion Coder might have on how the

cancelation of Thunder affected plaintiffs “would not be ‘rationally based on the perception of

                                                   6
        Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 7 of 14




[Coder].’” It instead would instead be an improper “extrapolation from personal experience to

generalized conclusions” that would require Coder “to use [his] specialized knowledge as [a

booking agent[].” Even if Coder could say, for example, that the cancelation affected him, he

would not be permitted to extrapolate that experience to plaintiffs because that would require him

to draw on his specialized knowledge as a booking agent.

       None of his testimony is admissible as lay opinion testimony under Fed. R. Evid. 701

       B.      CODER’S TESTIMONY IS BASED ON HIS PROFESSIONAL EXPERIENCE AND FALLS
               WITHIN THE SCOPE OF FRE 702

       Generally, Fed. R. Evid. 701 “does not permit a lay witness to express an opinion as to

matters which are beyond the realm of common experience and which require the special skill

and knowledge of an expert witness. Randolph, 590 F.2d at 846; see also James River Ins. Co. v.

Rapid Funding, LLC, 658 F.3d 1207, 1214 (10th Cir. 2011) (“[A] person may testify as a lay

witness only if his opinions or inferences ... could be reached by any ordinary person.”). The

example given by Randolph was that “persons of reasonable intelligence and ordinary experience

are uniformly permitted to express opinions as to matters such as the speed of an automobile

under their observation[.]” Id. at 848. “[K]nowledge derived from previous professional

experience falls squarely within the scope of Rule 702 and thus by definition outside of Rule

701.” James River Ins. Co. v. Rapid Funding, LLC, 658 F.3d 1207, 1215 (10th Cir. 2011).

       Contrary to plaintiffs’ claims, the following are beyond the realm of common experience

and are based specifically on Coder’s professional experience: (1) producers who cancel music

festivals have to pay higher deposits; (2) a festival cancellation will lead deposit percentages to

rise and destroy cash flow; (3) promoters experience higher deposit terms after a festival or event

is canceled; (4) ticketholders are repaid if a festival or event is canceled; (5) the chargeback

process; (6) ticket counts are confidential information; and (7) a consequence of festival

cancellations to promoters is that they get blackballed by certain agencies. Plaintiffs have
                                                  7
        Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 8 of 14




admitted that Coder’s opinions are derived from his “career for over fifteen years.” (Doc. 729 at

6; see also Scheibe Decl., Ex. 591 [email] [stating that Coder “will testify that ticket counts are

confidential information using his basic knowledge of the industry” (emphasis added)].)

       Coder seeks to testify about precisely that kind of knowledge. As plaintiffs previously

argued, “the jury does not have significant experience in the music industry” and does not have

“knowledge of the intricacies of music festival business….” (Doc. 731 at 7 (emphasis added).)

Coder, himself, admits that his opinions are based on “knowledge of the industry over the last 20

years.” (Scheibe Decl., Ex. 592 at 114:3-115:2.) The bulk of Coder’s opinions fall under Rule

702 because they require specialized knowledge and decades of experience in the music festival

industry. Permitting Coder to offer testimony as a lay witness would “do exactly what Rule

701(c) prevents: circumvent Rule 702 by offering expert testimony as lay opinion.” James

River, 648 F.3d at 1143.

V.     CODER’S DISCLOSED TESTIMONY EXCEED HIS PERCIPIENT
       KNOWLEDGE AND ARE SUBJECT TO RULE 26(a)(2)(B)’S REPORT
       REQUIREMENT

       “The distinguishing characteristic between expert opinions that require a report and those

that do not is whether the opinion is based on information the expert witness acquired through

percipient observations or whether, as in the case of retained experts, the opinion is based on

information provided by others or in a manner other than by being a percipient witness to the

events in issue.” United States v. Sierra Pac. Indus., No. CIV S-09-2445, 2011 WL 2119078, at

*4 (E.D. Cal. May 26, 2011). “Non-retained experts must only testify about opinions that were

formed during the course of their participation in the relevant events of the case, and only to

those opinions which were properly disclosed.” Guarantee Tr. Life Ins. Co. v. Am. Med. & Life

Ins. Co., 291 F.R.D. 234, 237 (N.D. Ill. 2013) (emphasis added); see also Tarter v. Throne Law

Office, P.C., No. CV 17-123-BLG-SPW, 2019 WL 609337, at *3 (D. Mont. Feb. 13, 2019)


                                                 8
        Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 9 of 14




(stating that courts have limited the exemption from Rule 26(a)(2)(B) to the expert’s percipient

opinions).

       In Trulove v. D’Amico, the court excluded plaintiff’s non-retained expert because the

expert lacked “any personal knowledge about the events giving rise to the litigation, but were

only given information later and asked to form opinions solely for the purposes of litigation.”

2018 WL 1090248, at *3 (N.D. Cal. Feb. 27, 2018).

       In United States v. Fletcher, 47 F.3d 1176, 1995 WL 77416, *7 (9th Cir. Feb. 24, 1995) ,

the Ninth Circuit affirmed the district court’s exclusion of a defense expert’s testimony. It found

no error because the proposed expert lacked personal knowledge of the events about which he

intended to testify, and thus could not serve as a non-retained, percipient expert witness. Id.

(“Altona is an attorney who specializes in telemarketing law. He was not connected to AmTel.

The district court excluded his testimony because he could not testify from personal knowledge

that AmTel employees had attempted to comply with the law; neither could his testimony

support their advice-of-counsel defense. We conclude that because Altona was not a percipient

witness, the district court did not abuse its discretion by excluding his testimony. Whether

AmTel participants attempted to comply with California telemarketing law or relied on advice of

counsel could only have been attested to by a witness who had personal knowledge of the

pertinent events. Altona did not. His ‘expert’ testimony was properly excluded”).

       Coder was a talent booking agent for plaintiffs and did not work with plaintiffs after

Thunder was cancelled. Other than providing testimony about booking talent – which is

irrelevant to the issues in this case – he cannot provide expert testimony because he lacks

personal knowledge of the events he to which he intends to testify. Given that Coder’s opinions

are based on consequences following the cancellation of Thunder and he stopped being involved

once Thunder was cancelled, Coder’s opinions were clearly formed outside the course of his

                                                 9
       Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 10 of 14




participation in the relevant events of the case. If a “percipient expert witness” bases his

opinions on information acquired outside of his own personal knowledge, it triggers the

requirements of Rule 26(a)(2)(B) – something with which plaintiffs obviously did not comply.

See Shapardon v. West Beach Estates, 172 F.R.D. 415, 417 (D.Haw.1997) (opinions based on

information outside the scope of the treatment of Plaintiff is of a consulting nature and subject to

the report requirement of Rule 26(a)(2)(B)). Even if Coder could be perceived as a percipient

expert witness, the testimony plaintiffs offer is clearly outside his personal knowledge, and thus

should be excluded.

VI.    CODER’S TESTIMONY SHOULD BE EXCLUDED

              Coder’s Testimony                                Grounds for Exclusion
 He will testify about affects that canceling a    This is not lay testimony as it is based on
 festival can have on a promoters reputation,      specialized knowledge Coder obtained
 on the deposit terms a promoter is able to        through decades in the music festival
 secure for artists going forward, and on cash     business.
 flow (Section IV.A, C of Defendants Motion)
                                                   Coder is a non-retained expert who did not
                                                   submit a written report. Coder does not have
                                                   personal knowledge of the events following
                                                   the cancellation of Thunder and thus the
                                                   expert matter is not embedded in and
                                                   incidental to Coder’s fact testimony. (See
                                                   Scheibe Decl., Ex. 592 at 46:12-47:6 [stating
                                                   that he has no personal knowledge about
                                                   whether there were increases in deposit
                                                   structure for Mr. Mosiman as a result of
                                                   cancellations of Thunder].)
 He will testify about the effects of Thunder’s    This is not permissible fact or lay opinion
 cancelation on Plaintiffs                         testimony as he has no personal knowledge



                                                  10
      Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 11 of 14




             Coder’s Testimony                                  Grounds for Exclusion
                                                    given that he admitted that he did not work
                                                    with plaintiffs after the cancellation.
He will testify that promoters experience           This is not lay testimony as it is based on
higher deposit terms after a festival or event is specialized knowledge Coder obtained
canceled                                            through decades in the music festival
                                                    business.


                                                    Coder is a non-retained expert who did not
                                                    submit a written report. Coder does not have
                                                    personal knowledge of the events following
                                                    the cancellation of Thunder and thus the
                                                    expert matter is not embedded in and
                                                    incidental to Coder’s fact testimony.
He will testify that ticketholders are repaid if    This is not lay testimony as it is based on
a festival or event is canceled and he’ll           specialized knowledge Coder obtained
discuss his knowledge of the chargeback             through decades in the music festival
process. (Section IV.B)                             business.


                                                    Coder is a non-retained expert who did not
                                                    submit a written report. Coder does not have
                                                    personal knowledge of the events following
                                                    the cancellation of Thunder and thus the
                                                    expert matter is not embedded in and
                                                    incidental to Coder’s fact testimony.
He will testify that ticket counts are              This is not lay testimony as it is based on
confidential information using his basic            specialized knowledge Coder obtained
knowledge of the industry                           through decades in the music festival
                                                    business.




                                                   11
       Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 12 of 14




              Coder’s Testimony                               Grounds for Exclusion
 He will testify that one consequence of          This is not lay testimony as it is based on
 festival cancelled festivals to promoters is that specialized knowledge Coder obtained
 they get blackballed by certain agencies         through decades in the music festival
                                                  business.


                                                  Coder is a non-retained expert who did not
                                                  submit a written report. Coder does not have
                                                  personal knowledge of the events following
                                                  the cancellation of Thunder and thus the
                                                  expert matter is not embedded in and
                                                  incidental to Coder’s fact testimony.



VII.   CONCLUSION

       Accordingly, defendants respectfully request that this court issue an order excluding from

trial expert testimony from plaintiffs’ non-retained expert Todd Coder and to limit such witness

testimony to the confines of Federal Rule of Evidence 701.

                                       Respectfully submitted this
                                       22nd day of January 2020

                                       /s/ Whitney L. Casement
                                       Whitney L. Casement #25466
                                       Timothy A. Shultz #16060
                                       Goodell, Stratton, Edmonds & Palmer, LLP
                                       515 S. Kansas Ave.
                                       Topeka, KS 66603-3999
                                       Tel.: 785.233.0593
                                       Fax: 785.233.8870
                                       wcasement@gseplaw.com
                                       tshultz@gseplaw.com

                                        /s/ Eric M. George
                                       Eric M. George (Cal. Bar No. 166403)
                                       (admitted pro hac vice)
                                       Benjamin D. Scheibe (Cal. Bar No. 101327)
                                       (admitted pro hac vice)

                                               12
Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 13 of 14




                         Browne George Ross LLP
                         2121 Avenue of the Stars, Suite 2800
                         Los Angeles, California 90067
                         Tel.: 310.274.7100
                         Fax: 310.275.5697
                         bscheibe@bgrfirm.com

                         ATTORNEYS FOR DEFENDANTS




                                13
       Case 5:15-cv-04890-KHV Document 758 Filed 01/22/20 Page 14 of 14




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 22nd day of January 2020, a true and correct copy of the
foregoing was filed with the Clerk of Court via CM/ECF and served on counsel for Plaintiffs
through the Notice of Electronic Filing.


 Jack D. McInnes, #21898
 McInnes Law LLC
 4300 Shawnee Mission Parkway, Suite 100
 Fairway, KS 66205
 Phone: 816.508.7588
 Email: jack@mcinnes-law.com
 Attorney for Plaintiffs

 Anthony W. Bonuchi (KSD #78567)
 Bonuchi Law, LLC
 601 Walnut, Suite 300
 Kansas City, MO 64106
 Tel.: 816-944-3232
 Fax: 816-944-3233
 Email: anthony@bonuchilaw.com
 Co-Counsel for Plaintiffs

 Sean Cooper (KSD #26517)
 PAUL LLP
 601 Walnut Street, Suite 300
 Kansas City, Missouri 64106
 Tel: (816) 984-8100
 FAX (816) 984-8101
 Email: Sean@PaulLLP.com
 Counsel for Interested Non-Parties Grant Williams
 and Settlement Class:




                                                     /s/ Whitney L. Casement




                                               14
